Citation Nr: 0328027	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1960.  He died in December 1997.  The appellant is 
the veteran's surviving spouse.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2000, the Board 
remanded the case to the RO for additional development.

In an April 2002 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  But because this case involves a situation where the 
veteran was not rated totally disabled for a continuous 
period of at least 10 years prior to death, or at least 5 
years from the veteran's release from active duty, in an 
April 2002 decision, the Board observed it was subject to a 
temporary stay.  Therefore, the Board was precluded from 
rendering a decision on the remaining DIC claim until the 
stay was lifted.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and therefore, the Board will proceed with the 
adjudication of this appeal.  

As noted in the April 2002 decision, the Board construed 
correspondence from the appellant received in October 1998 
and correspondence to the President dated in September 1999 
as raising a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 as a result of an additional 
disability due to VA medical treatment.  Although the 
appellant apparently did not respond to the RO's request in 
the November 1998 statement of the case that she clarify 
whether or not she was claiming entitlement to compensation 
under 38 U.S.C.A. § 1151, the Board found the issue was 
revived by her September 1999 correspondence.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist obligations to the appellant by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died in December 1997 at the age of 57.  The 
amended death certificate lists the immediate cause of death 
as pulmonary edema due to carcinoma of the lung with 
metastasis and asbestosis.

4.  At the time of death, the veteran was service-connected 
for bronchial asthma, rated 30 percent disabling.

5.  The veteran was not evaluated as totally disabled for 10 
continuous years immediately preceding death nor was he rated 
totally disabled continuously after his last discharge from 
service in December 1960 for a period of not less than 5 
years immediately preceding death.

6. The veteran's service-connected disability did not 
substantially or materially contribute to the cause of his 
death.

7.  At the time of death, the veteran did not have a 
permanent total service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to the RO's compliance with the July 2000 Board 
remand instructions, the RO, obtained all clinical records 
from September 1997 to December 1997 from the Fresno VA 
Medical Center (VAMC).  Although the appellant was furnished 
authorizations for release of records from Drs. D. T. and P. 
B., the address she provided was the Fresno VAMC; they were 
the veteran's treating physicians at the VAMC and, as such, 
their records are associated with the claims file.  Although 
it appeared that the appellant contended that the veteran was 
treated at the U. S. Naval Hospital (Balboa Hospital) in San 
Diego, California, in 1961, requests to the National 
Personnel Records Center (NPRC) and the U. S. Navy Hospital 
in San Diego have indicated that no such records have been 
found.  The appellant later denied making such a statement.  
In August 2001, the RO readjudicated the claim and issued an 
supplemental statement of the case (SSOC), which advised her 
that, as a surviving spouse, she had failed to demonstrate 
that the veteran would have been entitled to a total 
disability rating for the ten years immediately preceding his 
death under the provisions of 38 C.F.R. § 3.22 (2003) and 
gave the appellant 60 days to submit additional evidence or 
argument in support of her claim.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
Board's July 2000 remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim have been 
properly developed, to the extent possible, as available 
service medical records, a December 1960 medical board 
report, VA medical records, a March 1999 RO hearing 
transcript, a September 1998 autopsy report, an April 1999 VA 
opinion, and various statements from the veteran's brothers, 
the appellant and her representative have been associated 
with the file.  The duty to assist includes obtaining medical 
opinions when necessary for an adequate decision.  Here, the 
veteran's claims file was reviewed by a VA examiner in April 
1999.  The Board is satisfied that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  In this 
connection, the Board finds that the service medical records, 
the hearing transcript, the autopsy report, the VA opinion, 
and the various VA treatment reports, which evaluated the 
status of the veteran's health immediately preceding his 
death, are adequate for determining whether the criteria for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have been met.  Thus, the Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to her claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of her claim as VA has complied with, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing compensation under the provisions of 38 U.S.C.A. 
§ 1318.  In an August 2001 SSOC, the RO advised the appellant 
of the new duty to assist provisions of the VCAA, what VA 
would do and had done, what she should do, and was given an 
opportunity to supply additional information in support of 
her claim.  She has, by information letters, a rating 
decision, Board decisions, a November 1998 statement of the 
case, SSOCs issued in June 1999 and August 2001, and 
statements made at her personal hearing, been advised of the 
evidence considered in connection with her appeal.  Further, 
all of the available relevant evidence has been considered.  
In this regard, the Board observes that the appellant 
presented testimony at an RO hearing on appeal.  Moreover, 
the veteran's brothers, the appellant and her representative 
submitted additional lay statements and arguments.  Thus, the 
Board finds that there has been no prejudice to the appellant 
that would warrant further notification or development for 
the issues discussed in this decision.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).



Background

Service records show the veteran had service aboard ship as a 
fireman and boiler man.  Service medical records show the 
veteran was hospitalized in November 1960 and treated for 
perennial asthma, allergens unknown.  A December 1960 medical 
board report recommended discharge from service.  

At a May 1963 VA examination, the veteran reported attacks of 
asthma from several times a week to once a week.  The report 
reflects that he smoked 3/4 pack of cigarettes per day and 
that he had previously smoked more than 2 packs a day.  X-ray 
examination of the chest was negative.  The diagnosis was 
bronchial asthma.

A November 1963 rating decision granted service connection 
for bronchial asthma and assigned a 30 percent disability 
rating, effective from February 27, 1963.  The disability 
rating remained unchanged throughout the veteran's life.

VA medical records show treatment for asthma in the mid-
1990's.  April 1996 X-rays revealed no pleural effusions or 
evidence of pneumonitis but demonstrated bilateral non-
specific interstitial lung disease without significant change 
since a May 1995 study and fibrocalcific scarring to the 
right apex without significant change as compared to studies 
dated from September 1993.

VA outpatient treatment reports dated in May 1996 showed that 
the veteran complained of fatigue and shortness of breath 
that had persisted since a bout of pneumonia a few weeks 
earlier.  The veteran had a history of service-connected 
bronchial asthma and a history of asbestos exposure while in 
service.  Examination revealed good air exchange to the 
veteran's lungs with no evidence of wheezing.  Pulmonary 
function tests (PFTs) revealed mild restrictive dysfunction.  
A follow-up examination showed diagnoses including bronchial 
asthma, with mild bilateral wheezing but no respiratory 
compromise.

Additional VA outpatient treatment records include a November 
1996 report that revealed a diagnosis of mild restrictive 
lung disease.  It also showed a history of smoking and a 
history of exposure to asbestos during service.  An April 
1997 report revealed that the veteran complained of lung 
burning and congestion, fatigue, and pain across the back of 
3 weeks duration.  He also reported a history of asbestos 
poisoning.

April 1997 X-rays revealed a miliary pattern in the lower 
lateral lung fields, scarring of the right apical pleura, and 
chronic lung changes but no evidence of definite recent 
infiltrates.  A July 1997 study showed bilateral non-specific 
interstitial pulmonary changes but no evidence of acute focal 
infiltrates.  An August 1997 report reflected no significant 
interval change since the July 1997 study.

VA outpatient treatment records dated in September 1997 noted 
the examiner's impression of asthma exacerbation and possible 
pneumonia.  X-rays revealed an acute interstitial infiltrate 
to the right lung and a suggestion of mediastinal and 
aorticopulmonary window adenopathy consistent with 
tuberculosis, histoplasmosis, and coccidioidomycosis.  The 
report indicated that lymphangitic spread of tumor could not 
be excluded.

October 1997 VA hospital records include discharge diagnoses 
of left main stem endobronchial mass/probable primary 
bronchogenic carcinoma, large exudates, hemorrhagic pleural 
effusion, and severe bilateral interstitial lung disease, 
possibly secondary to asbestos exposure.

October 1997 X-rays revealed diffuse, severe, interstitial 
lung disease, left greater than right, some chronic pleural 
thickening on the left, multiple small apical bullae, and a 
left hilar and subcarinal mass with narrowing of the left 
main bronchus.  A small pleural effusion to the left 
hemothorax could not be entirely excluded.

November 1997 VA treatment records include diagnoses of 
terminal metastatic lung cancer.  A November 1997 pathology 
report noted that a bronchial biopsy revealed moderately to 
poorly differentiated adenocarcinoma.

In November 1997, the veteran submitted an application for VA 
benefits, including entitlement to an increased rating for 
his service-connected bronchial asthma and entitlement to 
service connection for asbestosis and lung cancer.

In a November 1997 statement Dr. P. B., a physician 
associated with the Fresno VAMC, noted the veteran had lung 
cancer as well as asbestos-related lung disease.  A November 
1997 note by Dr. L. N., a VA primary care physician, stated 
the veteran had poorly differentiated adenocarcinoma of the 
lungs and that PFTs and chest X-rays were consistent with 
fibrosis-related asbestos exposure.  The VA physician noted 
that exposure to asbestos put the veteran at risk for lung 
cancer.

VA hospital records include a December 1997 final hospital 
summary, indicating Dr. D.T. was one of the veteran's 
treating physicians at the time of his death.  The final 
diagnoses included hypoxia, lung cancer with bony metastases, 
pleural effusion, recurrent pneumonia, pulmonary fibrosis, 
hypertension, asthma, alcohol abuse, dysthymia, seborrheic 
dermatitis, Klinefelter, osteoporosis, nausea and vomiting 
secondary to paralytic ileus, and malnutrition.  The report 
revealed that the family had requested an autopsy of the 
veteran's lungs since he had a history of asbestos exposure.

A December 1997 certificate of death listed pulmonary edema 
as the veteran's immediate cause of death as due to carcinoma 
of the lungs with metastasis.  The interval between onset and 
death was reported as days for pulmonary edema and as months 
for carcinoma of the lung with metastasis.  No other 
significant disorders contributing to death were noted.  The 
certificate reflected that an autopsy would be performed for 
use in determining cause of death; that the veteran had been 
employed as a truck driver in the cement industry for 25 
years and that he was 57 years of age at the time of his 
death.  The certifying physician was Dr. D.T.

In a December 1997 autopsy protocol report Dr. J. R. S. noted 
that an autopsy revealed primary diagnoses of pulmonary edema 
and congestion, carcinoma of the left lung (left main 
bronchus) with metastasis to the left pleura, mediastinal 
lymph nodes, and left diaphragm dome, and sigmoid 
diverticulitis with recent perforation and presence of liquid 
feces in the low abdominal peritoneum.  Secondary diagnoses 
included moderate anthracosis, moderate dilatation of the 
small intestine, generalized arteriosclerosis with multiple 
aortic calcified plaques, bilateral testicular atrophy and 
hyalinization suggestive of Klinefelter's syndrome, moderate 
cerebral edema and congestion, mild hydrocephalus, and focal 
peritonitis.  The examiner concluded that the veteran's cause 
of death was respiratory failure secondary to pulmonary 
edema, congestion, and patchy pneumonitis in a moderately 
emphysematous lung.  No asbestos bodies or other pathological 
abnormalities suggestive of asbestosis were present in the 
veteran's respiratory system.  The underlying disease process 
was squamous cell carcinoma of the left main bronchus with 
partial obstruction and metastasis to parabronchial lymph 
nodes, left pleural surfaces, and bone.  Contributory factors 
toward demise included perforated large intestine with free 
feces in peritoneum and focal peritonitis.

In June 1998, the RO received an "Asbestos Questionnaire" 
that revealed the veteran's active service duties included 
work in a ship boiler room and that for eight months he had 
worked in dry dock removing asbestos insulation.  Prior to 
service, the veteran worked on a chicken farm handling eggs 
and, after service, he worked for a short period on assembly 
line but that his primary occupation had been as a truck 
driver.  It was also reflected that the veteran had smoked 1 
or 2 packs of cigarettes per day for 40 years.

In July 1998, the RO denied entitlement to an increased 
rating for bronchial asthma, for accrued benefits purposes, 
service connection for the veteran's cause of death, 
including as a result of asbestos exposure, and to DIC 
benefits.

In a September 1998 statement, the appellant reported the 
veteran had been treated at the Fresno VAMC for his 
respiratory disorder and that in early 1997 his physicians 
told them his respiratory illness was due to asbestos 
exposure and had progressed into cancer.  She maintained that 
they had been informed at that time that that kind of cancer 
was incurable and untreatable.  The appellant noted the 
veteran had worked as a truck driver throughout his life 
hauling produce and had never hauled hazardous material.

In a September 1998 "Amendment of Medical and Health Data - 
Death" report, Dr. D.T. certified that the immediate causes 
of the veteran's death were pulmonary edema, carcinoma of the 
lungs with metastasis, and asbestosis.  The interval between 
onset and death was reported as days for pulmonary edema, as 
months for carcinoma of the lung with metastasis, and as 
years for asbestosis.

In her October 1998 notice of disagreement, the appellant 
claimed the veteran's asbestosis was a contributing factor in 
the cause of his death.  She reiterated her claim, in a 
January 1999 substantive appeal, and submitted additional 
evidence in support of the claim, including an amended 
certificate of death, which reflected the findings on the 
above September 1998 death report.

At a March 1999 RO hearing, the appellant testified that Dr. 
L. N. had been the veteran's primary care physician and that 
Dr. P. B. was a cancer specialist at the Fresno VAMC.  She 
stated that she did not know if Drs. D. T., L. N., or P. B. 
had reviewed the veteran's autopsy report but that she would 
ask if they would provide additional comments.

In an April 1999 opinion, Dr. R. F. R., a VA Regional Medical 
Officer and Diplomate of the American Board of Surgery 
(General Surgery), stated, in essence, that the opinion of 
Dr. J. R. S. should be considered persuasive in light of the 
absence of radiology reports confirming the presence of 
asbestosis.  It was noted that Dr. J. R. S. was best 
qualified to make a definitive final diagnosis in this case.

The appellant reiterated her claim in correspondence dated in 
July 1999 to the Secretary of VA and to her Congressional 
representative and in correspondence dated in September 1999 
to the President.  In January 2000, the RO received a copy of 
additional correspondence in which the appellant reiterated 
her claim to her Congressional representative.

In a July 2000 decision, the Board found the appellant's 
claim for service connection for the cause of the veteran's 
death was well grounded and remanded the case to the RO for 
additional development.

In a July 2000 statement the one of the veteran's brothers, 
G. W. A., noted that he, the veteran, and their brother, 
C.W.A., had been exposed to asbestos while working aboard 
ship during a ship overhaul.  He opined that the veteran's 
early death was caused by his extreme exposure.  A business 
card was included which shows G. W. A. was employed as an 
engineering inspector with the Public Works Department of the 
City of Fresno, California.  In a separate statement the 
veteran's other brother, C. W. A., indicated that the veteran 
and G. W. A. had worked with him in the boiler room of their 
ship and that they had been exposed to asbestos while 
performing numerous tasks.

In October 2000, the RO received records from the service 
department indicating the veteran had been hospitalized from 
November 14, 1960, to December 22, 1960, and treated for 
perennial asthma.

In an April 2002 decision, the Board denied service 
connection for the cause of the veteran's death, noting that 
the persuasive medical evidence in the record found no 
evidence suggestive of asbestosis or asbestos exposure 
residuals.

Analysis

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 
38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled 
to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 
1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  The veteran was discharged from service 
in December 1960.  In November 1963, the veteran was granted 
service connection for bronchial asthma and assigned a 30 
percent rating, effective from February 27, 1963.  This 
rating remained unchanged until the veteran's death.  The 
veteran did not appeal the November 1963 decision within the 
relevant time period and as such, it is final.  In November 
1997, the veteran filed an increased rating claim.  He died 
in December 1997.  Subsequently, in a July 1998 rating 
decision, the RO, for purposes of accrued benefits, confirmed 
the veteran's 30 percent disability rating.  As such the 
veteran was not in actual receipt of a 100 percent disability 
rating for the statutory period of time prior to his death, 
that is, the veteran had no service-connected disability 
rated as 100 percent disabling for at least 10 years prior to 
his death.  Therefore, the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision.  As the appellant has not 
raised this issue, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the 38 U.S.C.A. § 1318 analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's death was due to his exposure to asbestos 
while in service, but she has not argued that the veteran was 
totally disabled for many years.  She testified that the 
veteran's breathing progressively got worse from 1995.  She 
simply asserts that she warrants DIC benefits under 38 U.S.C. 
§ 1318.  And, to the extent the appellant might argue that 
the veteran had a service-connected disability that would 
have been evaluated as 100 percent disabling, or a totally 
disabling condition that would have been established as 
service connected, for at least 10 years before his death if 
a claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in January 1998.  Much of the evolution of 
analysis for 38 U.S.C.A. § 1318 claims occurred after receipt 
of her claim.  However, as discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



